TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 10, 2019



                                      NO. 03-19-00319-CR


                                 Chuck Armstrong, Appellant

                                               v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.